DETAILED ACTION
                                                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                   Amendments
The proposed amendment
….wherein in the gas adding step, the reducing gas is added to the furnace under the inert gas atmosphere so that a concentration of the reducing gas is from 1ppm to 5000 ppm.

Would be overcome by the combination of Chikawa et al. (US-2004/0,118,095, hereinafter Chikawa), in view of Sunrock Ceramics ("High Purity Alumina Kiln Furniture for Industrial High-Temperature Applications", 2015, hereinafter Sunrock) and in further view of                                                                     Allowable Subject Matter
Claims 1-3, 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-3, 5-8, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record regarding Chikawa as instantly claimed, is that while the prior art of Chikawa teaches firing a silicon carbide ceramic article in a furnace that comprises mainly alumina in the appropriate temperature range it does not show 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Denton et al. (US-4,372,902, hereinafter Denton) (Col. 1, lines 61-End & Col. 2, lines 1-5) teaches that it is preferred that the carbon-containing, reducing atmosphere comprises a hydrocarbon where methane is particularly preferred because of its stability. Our experiments have shown that the proportion of methane in the atmosphere may be varied over a wide range. We generally prefer to use proportions of less than 30% by volume since otherwise hydrogen formed by decomposition of the methane significantly increases the thermal conductivity of the atmosphere which leads to increased heat losses. We particularly prefer to use between 5% and 20% by volume of methane in an inert atmosphere such as argon. Noting, that 1ppm to 5000 ppm is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741